1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DWIGHT LARRY BRADFORD,                          )   Case No.: 1:17-cv-01601-LJO-SKO
                                                     )
12                    Plaintiff,                     )   NOTICE AND ORDER THAT PLAINTIFF IS NO
                                                     )   LONGER NEEDED AS A WITNESS IN THESE
13            v.                                     )   PROCEEDINGS AND DISCHARGING WRITS OF
                                                     )   HABEAS CORPUS AD TESTIFICANDUM
14   SHERMAN, et al.,
                                                     )
15                    Defendant.                     )   (Docs. 42, 46)
                                                     )
16                                                   )

17
18            The settlement conference in this matter concluded on October 17, 2019.
19            Accordingly, Plaintiff Dwight Larry Bradford, CDCR No. D-75443, is no longer needed by the
20   Court as a witness in these proceedings, and the writs of habeas corpus ad testificandum as to this
21   inmate, (Docs. 42, 46), are HEREBY DISCHARGED.
22
23   IT IS SO ORDERED.
24
25
     Dated:        October 18, 2019                               /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28
